DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendments
1)	Acknowledgment is made of Applicant’s preliminary amendments filed 08/13/20, 01/20/22 and 10/05/22. 
Election
2)	Acknowledgment is made of Applicants’ election filed 10/05/22 in response to the written lack of unity and the species election requirement mailed 08/05/22. With the cancellation of claims grouped under invention I, Applicants have elected with traverse the method claims presented via new claims 13-32, and the probiotic combination strain species of NCIMB 5221 plus NCIMB 8826 plus NCIMB 702255; the Triphala prebiotic species; the solution formulation species; and the condition or disease species of diabetes and blood glucose levels. Applicants’ traversal is on the grounds that all claims and species have unity of invention at least because the references cited by the Office do not disclose or render obvious a method for prophylactically or therapeutically using one or more probiotics that comprises administering the probiotics to an individual subject to metabolic stress, oxidative stress, inflammation, aging, neurodegeneration, high glucose level, high triglycerides level, and/or insulin resistance, wherein the probiotics comprise any combination of at least two strains selected from Lactobacillus fermentum NCIMB 5221, Lactobacillus plantarum NCIMB 8826 and Bifidobacteria longum spp. infantis NCIMB 702255. Applicants state that the Office only cites those references in referring to a composition comprising one or more of the recited probiotic strains but does not address a method for prophylactically or therapeutically using a combination of the specified strains. 
	Applicants’ arguments have been carefully considered, but are not persuasive. As set forth below under the art rejection(s), the method claimed, for example in the independent claim 13, was known in the art at the time of the invention as it was obvious over the prior art.  Therefore, the special technical feature of the instant invention does not define over the prior art. Accordingly, the special technical feature is not a unifying feature. Except for the double probiotic strains combination species of Lactobacillus fermentum NCIMB 5221 plus Lactobacillus plantarum NCIMB 8826 to which the examination has currently been extended to, the lack of unity and the species election requirement held in this case are proper, are maintained, and are hereby made FINAL.

Status of Claims
3)	Claims 11 and 12 have been canceled via the preliminary amendment filed 08/13/20.
	Claims 3-9 have been amended via the preliminary amendment filed 08/13/20.
	Claims 1-10 have been canceled via the preliminary amendment filed 10/05/22.
	New claims 13-32 have been added via the preliminary amendment filed 10/05/22.
	Claims 13-32 are pending.  	
	The examination has been extended to the Lactobacillus fermentum NCIMB 5221 plus Lactobacillus plantarum NCIMB 8826 probiotic strain combination species. 
	Claims 15, 17, 19, 20, 27, 28 and 32 have been withdrawn from consideration as being directed to a non-elected invention or species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 13, 14, 16, 18, 21-26 and 29-31 are examined on the merits.
Information Disclosure Statement
4)	Acknowledgment is made of Applicant’s Information Disclosure Statement filed 11/03/20.  The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Sequence Listing
5)	Acknowledgment is made of Applicants’ Sequence Listing which has been entered on 01/25/22.
Substitute Specification
6)	Acknowledgment is made of the substitute specification filed 01/20/22.
Priority
7)	This AIA  application, filed 08/13/2020, is the national stage 371 application of PCT/CA2019/077441 filed 02/12/2019 and claims the benefit of the U.S. provisional application 62/629,832 filed 02/13/2018.  
Objection(s) to Specification
8)	The instant specification is objected to for the following reasons:
(a)	The use of trademark recitations in the instant specification has been noted. For example, see pages 30, 34 and 62 of the substitute specification for ‘Triton X-100’ and see page 65 for ‘Tween-20’ of the substitute specification. All trademark recitations should be CAPITALIZED wherever they appear, or where appropriate, should include a proper symbol indicating use in commerce such as TM, SM, or ® following the term. See M.P.E.P 608.01(v) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
	(b)	The drawings for Figures 2 and 4 filed 08/13/20 are objected to because they flow into the next pages without proper labelling as required under 37 CFR 1.84(u)(1). See drawings labeled as ‘FIG. 2 (continued)’ and ‘FIG. 4(continued)’. Appropriate correction to these drawings is required.  
	(c)	MPEP 601.01 (g) which states "if the drawings show Figures 1A, 1 B, and 1C and the brief description of the drawings refers only to Figure 1, this is an error in the specification which must be corrected." 
	The ‘Brief Description of the Drawings’ on pages 10-11 of the substitute specification is objected to. Figures 6-10 of the instant specification include several panels as identified in the drawings, for example FIG. 6A, FIG. 6B and FIG. 6C, and so on. While the actual drawings identify the Figures as Figures A, B, C and so on, the ‘Brief Description of the Drawings’ on pages 10-11 of the substitute specification does not refer to the figures as --Figures 6A to 6C--; --Figures 7A to 7F-- etc respectively. Amendments to pages 10-11 of the substitute specification are needed to reflect this.  References to these Figures throughout the specification should be amended accordingly.
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ) Second Paragraph
9)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10)	Claims 13, 14, 16, 18, 21-26 and 29-31 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.  
	(a)	Claim 13 is ambiguous and indefinite in the inconsistent limitations “one or more …..” (see line 1) and “at least two …” (see line 6) with regard to the probiotic strains. The recitation “at least two” excludes one. This inconsistency renders the claim indefinite. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.  
	(b)	Claim 13 is ambiguous and indefinite in the limitation “individual subject to …. high glucose level” because it is unclear whether or not the individual is already having, for example, high glucose level. The limitation is confusing since the claim preamble recites that the claimed method is for “prophylactically  ……. using”. Clarification is requested.
	(c)	Claim 13 is ambiguous and indefinite in the limitation “high glucose level” because ‘high’ is a relative term.  What precise level qualifies as high level and compared to what is unclear. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.  
	(d)	Claim 16 is vague, ambiguous and indefinite in the limitation “a triphala”. The recitation ‘a’ triphala appears to indicate that there is more than one type of triphala. It is unclear what does ‘a triphala’ represent structure-wise, contents-wise, or scope-wise. The precise structural boundaries of the claimed prebiotic are unclear and therefore the metes and bounds of the claim are indeterminate. Note that each claim must be definite and complete in and of itself. Instant claim fails to distinctly claim the subject matter allowing one to identify that which is being claimed without ambiguity.
	(e)	Claims 23-25 are ambiguous and indefinite in each of the limitations “about …. CFU” because ‘about’ is a relative term.  The term “about” is not specifically defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim.  What precise range is encompassed within the term “about” is unclear. For example, does it encompass + 10, + 15, or + 20?
	(f)	Claims 13, 21 and 25 are ambiguous and indefinite in the limitation: “Bifidobacteria longum …… 702255” [Emphasis added]. Does it mean that these are plural Bifidobacterum longum? 
(g)	Claims 14, 16, 18, 21-26 and 29-31, which depend directly or indirectly from claim 13, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  

Rejection(s) under 35 U.S.C § 103
11)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
12)	Claims 13, 14, 18, 22, 26 and 29-31 are rejected under 35 U.S.C § 103 as being unpatentable over Tomaro-Duchesneau et al. (Appl. Microbiol. Biotechnol. 98: 115-126, 2014 - Applicants’ IDS) (Tomaro-Duchesneau et al., 2014) and Pavan et al. (Clin. Diag. Lab. Immunol. 10: 696-701, 2003) in view of Xie et al. (Diabetes Obes. Metab. 13(4): 289-301, 2011, Abstract). 
	Tomaro-Duchesneau et al. (2014) taught a method of treating or preventing metabolic syndrome and type 2 diabetes mellitus (T2DM) comprising orally administering to diabetic fatty rats daily 2 mL solution of a biotherapeutic probiotic formulation comprising 1 x 1010 cfu of the isolated, live, ferulic acid-producing Lactobacillus fermentum NCIMB 5221 having antioxidant activity and intrinsic ferulic acid esterase activity. Said rats were also fed with Purina 5000 food, i.e., prebiotic-fiber containing food. Along with the teaching that metabolic syndrome encompasses factors associated with the pathogenesis of type 2 diabetes mellitus (T2DM) and that T2DM is characterized by insulin resistance, hyperinsulinemia, and hyperglycemia (i.e., high glucose levels), Tomaro-Duchesneau et al. (2014) demonstrated that the oral administration of said biotherapeutic probiotic formulation had the capacity to reduce fasting insulin levels, insulin resistance, hyperinsulinemia and other markers involved in the pathogenesis of metabolic syndrome and improve the sensitivity of the peripheral tissues to insulin. The Lactobacillus fermentum NCIMB 5221 in the prior art biotherapeutic probiotic formulation was purchased from NCIMB, Aberdeen, Scotland, UK. See title; abstract; section ‘Introduction’ on page 115; section ‘Materials and methods’ including the paragraph bridging the two columns of page 117; Figure 3; section ‘Results’ on page 118 and the paragraph bridging the two columns of page 119; the sentence bridging the two columns of page 123; the sentence bridging pages 122 and 123; first full paragraph in right column of page 124; and the paragraph bridging the two columns of page 124.
	Tomaro-Duchesneau et al. (2014) are silent on the presence of an additional strain such as the Lactobacillus plantarum NCIMB 8826.
	Pavan et al. taught the administration of an effective dose of the probiotic L. plantarum NCIMB 8826 to a subject with inflammation and demonstrated its anti-inflammatory function and immunomodulation capacity. Pavan et al. demonstrated that the L. plantarum NCIMB 8826 persisted for up to 10 days in the human and mouse digestive tract/GIT irrespective of the oral, intragastric, or intrarectal route of administration. Pavan et al. expressly identified the various beneficial properties of the L. plantarum NCIMB 8826 such as its ability to survive passage through the human stomach, its ability to induce secretion of anti-inflammatory cytokines by peripheral blood mononuclear cells, and its therapeutic effects in animal models of colitis and in patients with inflammatory bowel disease (IBD). Pavan et al. expressly identified the L. plantarum NCIMB 8826 as an attractive probiotic for use in the prevention or treatment of chronic inflammation. See title, abstract, first full paragraph of page 697, Materials and Methods, the last full sentence of page 697, paragraph bridging the two columns of page 699, and paragraph bridging pages 699 and 700. 
	Xie et al. taught that diabetes is associated with inflammation and that inflammation contributes to the development of diabetes. See abstract.
	Given the teachings of Xie et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to add Pavan’s L. plantarum NCIMB 8826 having multiple art-demonstrated beneficial functions including anti-inflammatory activities to Tomaro-Duchesneau’s (2014) Lactobacillus fermentum NCIMB 5221-containing biotherapeutic probiotic formulation used in Tomaro-Duchesneau’s (2014) method to produce the instant invention. Given Pavan’s express identification of the L. plantarum NCIMB 8826 as an attractive probiotic for use in the prevention or treatment of chronic inflammation and Xie’s express teaching that diabetes is associated with inflammation and inflammation contributes to the development of diabetes, one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring additional beneficial therapeutic effects and anti-inflammatory effects including the ability to induce secretion of anti-inflammatory cytokines and the ability to survive passage through the human stomach to Duchesneau’s (2014) biotherapeutic probiotic formulation used in Tomaro-Duchesneau’s (2014) method. In KSR v. Teleflex, 550 U.S. (2007), the Supreme Court decided that when elements, techniques, items, or devices are combined, united, or arranged, and when, in combination, each item performs the function it was designed to perform, the resulting combination --something the court called ‘ordinary innovation’-- is not patentable. This can be true even if there is no teaching, suggestion, or motivation to make the combination. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), [i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103"; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ("[T]he law does not require that the references be combined for the reasons contemplated by the inventor.").
Claims 13, 14, 18, 22, 26 and 29-31 are prima facie obvious over the prior art of record.
13)	Claims 23-25 are rejected under 35 U.S.C § 103 as being unpatentable over Tomaro-Duchesneau et al. (Appl. Microbiol. Biotechnol. 98: 115-126, 2014 - Applicants’ IDS) (Tomaro-Duchesneau et al., 2014) as modified by Pavan et al. (Clin. Diag. Lab. Immunol. 10: 696-701, 2003) and Xie et al. (Diabetes Obes. Metab. 13(4): 289-301, 2011, Abstract) as applied to claim 13 above.
	The teachings of Tomaro-Duchesneau et al. (2014) as modified by Pavan et al. and Xie et al. are set forth supra which are silent on the CFU/ml or CFU/gm of the total probiotics as recited.
	However, optimizing the CFU of the total probiotics in an art-known formulation or composition used in an art-known method to arrive at a desired CFU for administration in the method by routine experimentation was conventional in the art at the time of the invention. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a CFU that falls within the ones recited in instant claims by routine optimization since it is a recognized result-effective variable and since arriving at it is conventional in the art. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of result-effective variables. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). 'No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result-effective variable in a known process is ordinarily within the skill of the art. "In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), [i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103"; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ("[T]he law does not require that the references be combined for the reasons contemplated by the inventor."). Furthermore, the courts have recognized that determining effective dose for a pharmaceutical agent (e.g., the probiotics in the instant case) in a particular disease is well within the ordinary skill in the art. In re Bundy, 209 U.S.P.Q. 48 (C.C.P.A. 1981).
Claims 23-25 are prima facie obvious over the prior art of record.
14)	Claim 16 is rejected under 35 U.S.C § 103 as being unpatentable over Tomaro-Duchesneau et al. (Appl. Microbiol. Biotechnol. 98: 115-126, 2014 - Applicants’ IDS) (Tomaro-Duchesneau et al., 2014) as modified by Pavan et al. (Clin. Diag. Lab. Immunol. 10: 696-701, 2003) and Xie et al. (Diabetes Obes. Metab. 13(4): 289-301, 2011, Abstract) as applied to claim 13 above and further in view of Peterson et al. (J. Alternat. Complement. Med. 23: 607-614, 2017).
	The teachings of Tomaro-Duchesneau et al. (2014) as modified by Pavan et al. and Xie et al. are set forth supra which are silent on the administration of a prebiotic triphala.
Peterson et al. taught the various therapeutic properties and uses of Triphala including its antidiabetic effects, hypoglycemic effects in patients with type 2 diabetes, the ability to reduce elevated blood glucose levels, the ability to decrease postprandial hyperglycemia, and the ability to promote the growth of beneficial Bifidobacteria and Lactobacillus while inhibiting the growth of undesirable gut microbes. Peterson et al. identified Triphala as a product that is similar to diabetic pharmaceutical drugs that reduce blood glucose levels and protect diabetics and those predisposed to diabetes through inhibition of glycation enzymes. Peterson et al. disclosed a clinical study of noninsulin-dependent diabetes mellitus patients wherein supplementation with 5 g of Triphala powder significantly reduced both fasting and postprandial blood glucose levels. Peterson et al. expressly called for increased access to complementary hypoglycemic therapies for integrative care since diabetes is the most prevalent endocrine disease globally. See Abstract, last full paragraph of page 608, the paragraph bridging pages 608 and 609, and the two full paragraphs of page 609.
	Given Peterson’s express identification of Triphala as a product that is similar to a diabetic pharmaceutical drug, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer Peterson’s Triphala to the subjects used in the method of Tomaro-Duchesneau et al. (2014) as modified by Pavan et al. and Xie et al. to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of supplementing said method with the administration of an art-known prebiotic Triphala which has been demonstrated in the art to possess various beneficial therapeutic properties including its antidiabetic effects, hypoglycemic effects in patients with type 2 diabetes, its ability to reduce elevated blood glucose levels, the ability to decrease postprandial hyperglycemia, and additionally, the ability to promote the growth of beneficial Bifidobacteria and Lactobacillus while inhibiting the growth of undesirable gut microbes.
	Claim 16 is prima facie obvious over the prior art of record.
Relevant Art
15)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure:
	Formulab Chow 5008* & Formulab Chow, Irradiated 5008C33*, LabChows, Purina, 1 page, 12/11/09 discloses that 5008 food for rats comprises crude fiber, ground corn, dehulled soybean meal, wheat middlings, wheat germ, ground oats, dried beet pulp, dehydrated alfalfa meal etc. 
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
18)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


November, 2022